894 F.2d 1337
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elaine STARKWEATHER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1480.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1990.

Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
Claimant Starkweather claims disability based on a muscle condition known as myofibrositis (or fibromyositis) and on a mental disability characterized by depression.  The ALJ, the Secretary, and the district court all concluded that the claimant was not disabled under the applicable regulations.


2
The judgment of the district court is AFFIRMED based upon the thorough discussion and resolution of the applicable issues by Judge Benjamin F. Gibson in his opinion dated February 24, 1989.